USCA11 Case: 20-10868    Date Filed: 02/09/2021    Page: 1 of 4



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10868
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:19-cr-20360-DPG-1



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                  versus

DONTA BICHETTE BROWN,

                                                          Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (February 9, 2021)



Before MARTIN, BRANCH, and BLACK, Circuit Judges.

PER CURIAM:
            USCA11 Case: 20-10868            Date Filed: 02/09/2021        Page: 2 of 4



       Donta Brown appeals his conviction for one count of being a felon in

possession of a firearm and ammunition. He asserts the officers who seized him

during a traffic stop did not have probable cause to do so because they waited an

unreasonable amount of time between witnessing him commit the traffic infraction

and commencing the traffic stop. No reversible error has been shown, 1 and we

affirm.

       The Fourth Amendment provides that “[t]he right of the people to be secure

in their persons, houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated.” U.S. Const. amend. IV. When police stop a

vehicle, a Fourth Amendment “seizure” occurs. Whren v. United States, 517 U.S.

806, 809-10 (1996). In gauging whether the stop was valid, we have previously

stated law enforcement could “stop a vehicle ‘[w]hen there [was] probable cause to

believe that the driver [was] violating any one of the multitude of applicable traffic

and equipment regulations’ relating to the operation of motor vehicles.” United

States v. Strickland, 902 F.2d 937, 940 (11th Cir. 1990) (quoting Delaware v.

Prouse, 440 U.S. 648, 661 (1979)). Later, we noted a traffic stop would be valid if

it was based on either: (i) “probable cause to believe that a traffic violation has




       1
           A ruling on a motion to suppress presents a mixed question of law and fact. United
States v. Gibbs, 917 F.3d 1289, 1294 (11th Cir. 2019). We review the district court’s legal
conclusions de novo and its factual findings for clear error, and all facts are construed in the light
most favorable to the prevailing party. Id.
                                                  2
          USCA11 Case: 20-10868        Date Filed: 02/09/2021     Page: 3 of 4



occurred;” or (ii) “reasonable suspicion [of criminal conduct] in accordance with

Terry [v. Ohio, 392 U.S. 1, 30 (1968)].” United States v. Harris, 526 F.3d 1334,

1337 (11th Cir. 2008). Thus, the probable cause standard is met when an officer

personally observes a traffic infraction. Id. Stopping, standing, or parking a

vehicle in a way that obstructs traffic is a violation of Florida traffic regulations.

Fla. Stat. § 316.1945(1)(a).

      In the context of the government’s application for a search warrant, whether

information used to show probable cause becomes stale after the lapse of time is

decided on the particular facts of the case. United States v. Bervaldi, 226 F.3d

1256, 1264-65 (11th Cir. 2000). However, we have never held the staleness

doctrine extends to probable cause determinations in the context of warrantless

searches and seizures.

      The district court did not err in denying Brown’s motion to suppress because

the officers had probable cause to effectuate the traffic stop. Both officers

observed Brown park his vehicle illegally, with the tail-end of the vehicle

remaining in the road obstructing oncoming traffic. Both officers determined this

was a traffic infraction, at which point they had probable cause to effectuate a stop.

See Fla. Stat. § 316.1945(1)(a); Harris, 526 F.3d at 1337; Strickland, 902 F.2d at

940. Although the officers did not initiate the traffic stop for seven minutes, and

did not pull Brown over for five blocks, that delay did not extinguish probable

                                            3
          USCA11 Case: 20-10868       Date Filed: 02/09/2021   Page: 4 of 4



cause because the officers witnessed the traffic infraction firsthand and this Court

has not extended the staleness doctrine to these circumstances. See Harris, 526

F.3d at 1337. Further, because probable cause existed, the officers’ other

motivations in initiating the stop—to further investigate Brown’s behavior going

into and exiting the convenience store or to find a place to effectuate the stop—did

not undermine the reasonableness of the stop. See Whren, 517 U.S. at 813 (stating

an officer’s subjective intentions play no role in an ordinary, probable-cause

Fourth Amendment analysis). As a result, the district court did not err in denying

Brown’s motion to suppress.

      AFFIRMED.




                                          4